Per Curiam.

Respondent was charged with three specifications of professional misconduct. The first was withdrawn without prejudice. The third specification does not allege conduct constituting professional misconduct; respondent’s omission to answer the inquiries of the Committee on Grievances and to attend before it, while not condonable, appear to have been consistent with his omission to defend on the merits and oppose the instant motion to confirm the Referee’s report.
The second specification is that respondent neglected to prosecute a client’s tort claim. The evidence supports the specification. Respondent has offered no explanation and no extenuating circumstances.
In a prior proceeding respondent was censured for failing to prosecute a tort action in behalf of a client. (Matter of Satz, 12 A D 2d 232.)
Respondent’s over-all conduct indicates a failure on his part to conform to the standards expected of a practicing attorney and requires us to find him guilty of professional misconduct.
Respondent should be suspended for a period of two years.
Breitel, J. P., Rabin, Valente, McNally and Eager, JJ., concur.
Respondent suspended for a period of two years.